Citation Nr: 0730821	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  01-02 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a claimed lower back 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The veteran testified before the undersigned Veterans Law 
Judge in June 2003. 

In a March 2006 Board decision the Board reopened the 
veteran's claim for entitlement to service connection for a 
lower back disorder and remanded the issue to the RO via the 
Appeals Management Center for further development. 


FINDINGS OF FACT

1.  The veteran's service medical records showed that the 
veteran had back pain during service. 

2.  Medical opinion states that the veteran's claimed back 
condition was not directly or proximately related to any 
incident or occurrence of military service, instead it was 
likely due to age or intercurrent causes. 


CONCLUSION OF LAW

The veteran's claimed lower back disability is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2001 the RO sent the veteran a letter informing him 
that to establish entitlement to service-connected 
compensation benefits the evidence must show credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2001 letter, a March 2004 letter, and an August 2006 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant, what evidence, if any, will be obtained 
by the claimant and what if any evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2001, March 2004, and August 2006 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2006 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA medical examination in March 2007. 

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2007.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for claimed lower back disability. 


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The RO first denied service connection in July 1971 and then 
denied reopening the veteran's claim for service connection 
for a back disability in December 2001, based on new and 
material evidence.  In March 2006 the Board reopened the 
veteran's claim and then remanded for further development.  

The Board notes that the veteran's service medical records 
revealed that the veteran was treated for back pain in-
service however, the veteran's separation physical 
examination stated that the veteran's back was normal. 

In July 1998 the veteran had x-ray studies done at the VA 
medical center and it was noted that the veteran's alignment 
was satisfactory.  Moderate narrowing of the intervertebral 
disc space at L5-S1 level was demonstrated.  The appearance 
was consistent with degenerative changes in the disc and 
there were moderate degenerative arthritic changes present at 
the facet joints at L5-S1 level, more prominent on the right 
side.  There were no other significant abnormalities 
identified and the remainder of the examination was within 
normal limits. 

In March 2007 the veteran had a VA medical examination where 
he stated he hurt his back in a jeep accident during active 
duty.  The veteran stated that he was treated in service for 
back pain and that he developed back pain again about six to 
seven years prior to the examination.  The VA examiner stated 
that the veteran walked with a normal gait and that the 
veteran's symptoms were referable to paraspinous musculature 
in the lumbar region.  The veteran complained of pain to 
light touch in that area as well as, pain with every motion 
at the extremes and with rotation of the upper body from the 
hips however, the examiner noted that there was no objective 
evidence of pain.  X-ray studies of the lumbosacral spine 
revealed small anterior spurring on the superior and inferior 
bodies of the L5 vertebra consistent with the patients age.
 
The VA examiner stated that the veteran's subjective 
complaints of pain were not supported by objective physical 
findings.  The VA examiner stated that the veteran was five 
of five positive for Waddell signs which indicated extreme 
exaggeration and pain behavior.  As a result the examiner was 
unable to say what the veteran's actual impairment was and 
that he was also unable to say if the veteran had any 
impairment at all.  The examiner stated that the small 
spurring was consistent with age.  He opined that there was 
no way to medically explain that the jeep accident in 1970 
would be related to the current x-ray findings and that the 
physical findings were all negated by the veteran's 
exaggeration.  The VA examiner opined that it was more likely 
or very likely to be the result of his age and the heavy work 
that he did over the last 30 years. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

The VA examiner stated that he could not identify ay actual 
impairment to the veteran's back.  The Board notes that if 
there is no impairment that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that after careful review of the veteran's 
claims file, VA treatment reports, VA medical examination, 
and the veteran's testimony that there is no medical nexus 
between the veteran's claimed back disability and the 
veteran's military service, i.e. the jeep accident.  The VA 
examiners stated that any back disorder was likely related to 
age or intercurrent cause but not military service.   Since 
there is no medical evidence of a nexus between an in-service 
disease or injury and the claimed disability then the Board 
accordingly finds that the veteran is not entitled to service 
connection for a claimed lower back disability. 

The veteran testified that he hurt his back during military 
service and was treated at sick call.  He also testified that 
he currently took pain pills and was diagnosed with lumbar 
strain.  The Board notes that a layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Given these facts, the Board finds that service connection 
for claimed lower back disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for claimed lower back disorder is denied. 



____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


